PER CURIAM.
The appellant, Eric Washington, appeals his guidelines sentence as being illegal in that points for legal constraint were added to the total when, at the time he committed the primary offense, he was not under any legal constraint. We affirm on this issue because the appellant was under legal constraint when he committed subsequent crimes. These subsequent crimes were also being scored under the category of “additional crimes at conviction.” See Gissinger v. State, 481 So.2d 1269 (Fla.5th DCA 1986).
*498We do, however, reverse the imposition of costs because the trial court made no mention at the sentencing hearing of its intent to impose costs, thus depriving the appellant of notice and opportunity to object. See Sescon v. State, 506 So.2d 45 (Fla.2d DCA 1987). This is without prejudice to the reimposition of costs after proper notice and hearing are provided the appellant pursuant to Jenkins v. State, 444 So.2d 947 (Fla.1984).
Affirmed in part, reversed in part, and remanded.
DANAHY, C.J., and SCHEB and HALL, JJ., concur.